Citation Nr: 0637033	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for a back condition, asbestosis, and emphysema.  
Jurisdiction of the veteran's appeal was subsequently 
transferred to the Cleveland, Ohio Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge via videoconference technology in August 2005.  A 
transcript of the hearing is of record.

In January 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claims (as reflected in an August 
2006 supplemental statement of the case (SSOC)) and returned 
these matters to the Board for further appellate 
consideration. 

The issue of service connection for hearing loss was referred 
to the RO for adjudication pursuant to the Board's January 
2006 remand; however, the record does not reflect any action 
taken with respect to that matter.  Moreover, the veteran has 
recently advanced a claim of entitlement to service 
connection for coronary artery disease.  The Board observes 
that entitlement to service connection for bilateral hearing 
loss and for residuals of a myocardial infarction with 
coronary artery disease (CAD) inter alia were denied in an 
unappealed rating action issued in December 2004.  Therefore, 
those claims for hearing loss and CAD are most properly 
couched in terms of whether new and material evidence has 
been submitted to warrant reopening the claims.  
Nevertheless, inasmuch as the Board does not have 
jurisdiction as to those claims, they are referred to the RO 
for disposition as appropriate.  

In November 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A back disorder was not demonstrated until many years 
after service, and a preponderance of the competent evidence 
of record is against concluding that such disorder was caused 
or aggravated by service. 

3.  Whereas private medical records and the veteran's own 
testimony acknowledge asbestos exposure in his civilian 
occupation, there is no documented exposure to asbestos in 
service.

4.  Emphysema was not demonstrated until many years after 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006). 

2.  Asbestosis was not incurred in or aggravated by active 
duty, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).   

3.  Emphysema was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Attempts to obtain the veteran's service medical records have 
been unavailing and efforts to reconstruct his records have 
been unsuccessful.  See searches by the National Personnel 
Records Center completed in May 2002 and January 2003.  In 
this regard, where service medical records are missing, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  He was provided comprehensive notice pursuant to the 
Board's January 2006 remand, and additional development was 
completed prior to readjudication of the claims in August 
2006.  All identified post-service medical records relevant 
to the issues on appeal have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

As previously indicated, inquiries to the NPRC have resulted 
in a determination that the veteran's service medical records 
have been destroyed by fire, requiring a heightened duty on 
VA's part to explain its findings and conclusions.  

A November 1983 hospitalization report indicates that the 
veteran was a tobacco user since he was a teenager.  

The record contains a medical examination report from 
February 1984 prepared in connection with civilian disability 
retirement.  At that time, the veteran's primary disability 
was the result of his having had a myocardial infarction, but 
the record also reflects that the veteran's spine and joints 
were assessed as clinically normal at that time.  Moreover, 
there were no complaints or findings as to asbestosis and/or 
emphysema at that time (approximately 29 years after military 
service).   

The veteran was first afforded a VA examination in September 
1984.  At that time, the examiner noted no back disorder and 
no findings regarding asbestosis and/or emphysema.  The first 
evidence of a back disorder dates from August 1992, nearly 
thirty-eight years after service.  At that time, the veteran 
reported that he had injured his back one week prior to being 
seen for his back complaints.  There was no suggestion as to 
any in service injury at that time.  

An August 2000 private medical examination reflects that the 
veteran has had asbestosis or an asbestos related disease 
since 1992 and that he had occupational exposure to asbestos.  
The record also reflects that the veteran worked as a scrap 
inspector after service and that he was likely exposed to 
junked cars and airborne contaminants and hazardous 
substances while in that occupation.  

During his August 2005 video hearing before the undersigned 
Veterans' Law Judge, the veteran related that following 
service, he was employed as an inspector in a scraping 
operation for a large company .  He was involved in a class 
action lawsuit against the firm based on exposure to 
asbestos.  He collected a settlement from the company as a 
result of his exposure to asbestos.

Analysis

In this case, the claims were advanced many years after 
service, and the record does not demonstrate clinical 
evidence of the claimed disorders until decades after 
service.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim). 

The veteran has asserted that his claimed disorders are 
related to his military service.  The Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The records from fail to support the presence of a back 
disorder, until nearly forty years after service.  It follows 
that if such a condition was not diagnosed for many years, it 
is entirely unlikely to have been present at an earlier point 
in time during military service.  In consideration of the 
foregoing, the Board finds the preponderance of the evidence 
is against entitlement to service connection for a back 
disorder.  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M-21-1, Part IV, 7.21(d)(1) (October 3, 1997).  In this case, 
there is no documented exposure to asbestos in service, 
whereas private medical records and the veteran's own 
testimony acknowledge asbestos exposure in his civilian 
occupation.  In the absence of military records demonstrating 
exposure to asbestos during service, the preponderance of the 
evidence is against the claim.  

The veteran's emphysema is asserted as related to exposure to 
weed killers in service.  There are no military records 
demonstrating exposure to herbicides, and the fact that the 
claimed disorder was not identified until many years after 
service weighs heavily against the claim.  In the absence of 
some competent medical authority associating the claimed 
disorder to service, the preponderance of the evidence is 
also against this claim. 

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a back disorder is denied.  

Service connection for asbestosis is denied.  

Service connection for emphysema is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


